DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
	1.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.   Claims 1-20 are rejected on the ground of nonstatutory double patenting anticipated as being unpatentable over claims 1-16 of U.S. Patent No. 11,397,694. Although the claims at issue are not identical, they are not patentably distinct from each other because as per independent claim 1 of the instant application are drawn to a system, comprising all the steps as in claim 1 in the Patent case. Please see comparison table as below. See In re Goodman(CA FC) 29 USPQ2d 2010(12/3/1993)

And the limitations of the remaining claims 2-20 are found, with minor variations in the recitation of Patent claims 2-16.
Patent (U.S. Patent No. 11,397,694)
Instant Application(17/837,565)
A system, comprising: an artificial intelligence (AI) accelerator chip; and a memory chip, comprising:
A system, comprising: an accelerator chip; and a memory chip, comprising:
a first set of pins configured to connect to a system on a chip (SoC);
a first set of pins configured to connect to a system on a chip (SoC);
a first plurality of memory cells configured to receive and store computation input data received from the SoC, via the first set of pins;
a first plurality of memory cells configured to receive and store computation input data received from the SoC, via the first set of pins, to be used by the accelerator chip as computation input.
a second set of pins configured to provide the computation input data to the AI accelerator chip as AI computation input; and

a second plurality of memory cells configured to store AI computation output data received from the AI accelerator chip via the second set of pins, and to either be retrieved by the SoC or reused by the AI accelerator chip as AI computation input.



Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1, 3-6, 11-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (Pub. No. US2003/0023958) 
As per claim 1, Patel discloses a system, comprising: 
an accelerator chip (fig. 11, 120); and
a memory chip (fig. 11, SRAM or Flash chip) comprising:
	a set of pins (fig. 11, Async Flash pin RY/BY#) configured to connect to a system on a chip (SoC) (fig. 11, SOC) via wiring; and 
	a first plurality of memory (fig.11, SRAM or Flash) configured to store and provide computation input data received from the SoC, via the set of pins, to be used by the accelerator chip as computation input. (paragraphs 74-75, SOC loads specific registers the Accelerator Chip has direct access to the system SRAM and/or Flash memory)
Patel discloses all the limitations as the above but does not explicitly disclose a memory has memory cells. Examiner takes official notice that the above features were well known to one of ordinary skill in the art before the effective filling date of the claimed invention was made to have the memory cells in the memory. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the memory cell in the memory for storing data so as to enhance the system performance.

As per claim 3, Patel discloses wherein the memory chip comprises:
	A second set of pins configured to connect to the accelerator chip; (fig. 11, pins interconnected between accelerator 120 and SRAM or Flash) and
A second plurality of memory cells (fig. 11, SRAM or Flash) configured to store and provide first computation output data received from the accelerator chip, via the second set of pins, to at least one of be retrieved by the SoC or reused by the accelerator chip as computation input. (paragraphs 74-75, SOC loads specific registers the Accelerator Chip has direct access to the system SRAM and/or Flash memory)

As per claim 4, Patel discloses wherein the memory chip comprises a third plurality of memory cells configured to store second computation output data received from the SoC, via the set of pins, to be retrieved by the SoC. (fig.11, SRAM or Flash)

As per claim 5, Patel discloses wherein the first, second, and third pluralities of memory cells comprise dynamic random-access memory (DRAM) cells. (fig. 12, SDRAM)

As per claim 6, Patel discloses wherein the first, second, and third pluralities of memory cells comprise non-volatile random-access memory (NVRAM) cells. (fig. 11, flash)

As per claim 11, Patel discloses a system, comprising: 
an accelerator chip; (fig. 11, 120)
a system on a chip (SoC); and (fig. 11, SOC)  
a memory chip, (fig. 11, SRAM or Flash chip) comprising:
a set of pins (fig. 11, Async Flash pin RY/BY#) configured to connect to the SoC via wiring; and (fig.2, e.g., connection between memory 120 to system-on-chip 130)
a first plurality of memory (fig. 11, SRAM or Flash chip) configured to store and provide computation input data received from the SoC, via the set of pins, to be used by the accelerator chip as computation input. (paragraphs 74-75, SOC loads specific registers the Accelerator Chip has direct access to the system SRAM and/or Flash memory)
Patel discloses all the limitations as the above but does not explicitly disclose a memory has memory cells. Examiner takes official notice that the above features were well known to one of ordinary skill in the art before the effective filling date of the claimed invention was made to have the memory cells in the memory. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the memory cell in the memory for storing data so as to enhance the system performance.

As per claim 12, Patel discloses wherein the memory chip comprises:
	A second set of pins configured to connect to the accelerator chip; (fig. 11, pins interconnected between accelerator 120 and SRAM or Flash) and
A second plurality of memory cells (fig. 11, SRAM or Flash) configured to store and provide first computation output data received from the accelerator chip, via the second set of pins, to at least one of be retrieved by the SoC or reused by the accelerator chip as computation input. (paragraphs 74-75, SOC loads specific registers the Accelerator Chip has direct access to the system SRAM and/or Flash memory)

As per claim 13, Patel discloses wherein the SoC comprises a graphics processing unit (GPU) (fig.14, 152), and wherein the accelerator chip is configured to perform and accelerate computations for the GPU using the first and second pluralities of memory cells as memory. (paragraphs 74-75, SOC included GPU loads specific registers the Accelerator Chip has direct access to the system SRAM and/or Flash memory)

As per claim 17, Patel discloses the memory chip further comprising a third plurality of memory cells (fig.11, SRAM or Flash chip) configured to store non-AI data related to non-AI tasks received from the SoC, via the set of pins, to be retrieved by the SoC for non-AI tasks. (paragraphs 74-75, SOC included GPU loads specific registers the Accelerator Chip has direct access to the system SRAM and/or Flash memory)

As per claim 18, Patel discloses wherein the first, second, and third pluralities of memory cells comprise dynamic random-access memory (DRAM) cells. (fig. 12, SDRAM)

As per claim 19, Patel discloses wherein the first, second, and third pluralities of memory cells comprise non-volatile random-access memory (NVRAM) cells. (fig. 11, flash)

5.	Claims 2, 8-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (Pub. No. US2003/0023958) in view of Burger et al. (Pub No. US2019/0057302)
As per claim 2, the modified system of Patel discloses wherein the first plurality of memory cells is configured to store and provide computation input data (logic execution instructions) received from the SoC, via the set of pins, to be used by the accelerator chip as computation input. (paragraphs 74-75, SOC loads specific registers the Accelerator Chip has direct access to the system SRAM and/or Flash memory)
The modified system of Patel discloses all the limitations as the above but does not explicitly discloses the accelerator chip is an artificial intelligence accelerator chip. However, Burger discloses this. (paragraph 3-4, convolutional neural networks (CNNs) used in artificial intelligence applications)
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Burger with the teaching of Patel so as to perform interference operations so as to enhance the system performance. 

As per claim 8, the modified system of Patel discloses all the limitations as the above but does not explicitly disclose wherein the accelerator chip comprises an application-specific integrated circuit (ASIC) that a processor and are configured to accelerate Al computations through the vector processor.  However, Burger discloses this. (paragraph 31, a vector processor on vectors and GPGA at paragraph 18 and fig.3)
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Burger with the teaching of the modified system of Patel so as perform computation at a high throughput and low latency to enhance the system performance.  

As per claim 9, Patel discloses all the limitations as the above but does not explicitly disclose
 the vector processor and is specifically hardwired to accelerate Al computations through the vector processor. However, Burger discloses this. (paragraph 31, a vector processor on vectors)
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Burger with the teaching of the modified system of Patel so as perform computation at a high throughput and low latency to enhance the system performance.  

As per claim 10, Burger discloses wherein the accelerator chip comprises field-programmable gate arrays (FPGA) that comprise the vector processor and are specifically hardwired to accelerate Al computations through the vector processor. (paragraph 31, a vector processor on vectors and GPGA at paragraph 18 and fig.3)

As per claim 14, Burger discloses wherein the accelerator chip comprises a processor that is configured to perform numerical calculations matrices for the GPU using the first and second pluralities of memory cells as memory. (paragraph 31, a vector processor on vectors matrices)

As per claim 15, Patel discloses a memory chip, comprising:
a set of pins (fig. 11, Async Flash pin RY/BY#) configured to connect to a system on a chip (SoC) (fig. 11, SOC) via wiring; and 
a first plurality of memory (fig. 11, SRAM or Flash chip) configured to store and provide computation input data received from the SoC, via the set of pins, to be used by accelerator chip as Al computation input. (paragraphs 74-75, SOC loads specific registers the Accelerator Chip has direct access to the system SRAM and/or Flash memory)
Patel discloses all the limitations as the above but does not explicitly disclose a memory has memory cells. Examiner takes official notice that the above features were well known to one of ordinary skill in the art before the effective filling date of the claimed invention was made to have the memory cells in the memory. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the memory cell in the memory for storing data so as to enhance the system performance.
The modified system of Patel discloses all the limitations as the above but does not explicitly discloses the accelerator chip is an artificial intelligence accelerator chip. However, Burger discloses this. (paragraph 3-4, convolutional neural networks (CNNs) used in artificial intelligence applications)
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Burger with the teaching of the modified system of Patel so as to perform interference operations so as to enhance the system performance. 

As per claim 16, Patel discloses wherein the memory chip comprises:
	A second set of pins configured to connect to the accelerator chip; (fig. 11, pins interconnected between accelerator 120 and SRAM or Flash) and
A second plurality of memory cells (fig. 11, SRAM or Flash) configured to store and provide first computation output data received from the accelerator chip, via the second set of pins, to at least one of be retrieved by the SoC or reused by the accelerator chip as computation input. (paragraphs 74-75, SOC loads specific registers the Accelerator Chip has direct access to the system SRAM and/or Flash memory)

6. 	Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (Pub. No. US2003/0023958) in view of Nishimoto (US Patent No. US10,649,672)
As per claims 7 and 20, Patel discloses all the limitations as the above but does not explicitly disclose wherein the NVRAM cells comprise 3D XPoint memory cells. However, Nishimoto discloses this. (col. 3, lines 15-32, Micron 3D XPoint memory, cells are adjacent in three-dimensions.)
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Nishimoto with the teaching of Patel so as to provide the system with a high endurance which "traps" or stores electrons in transistors so as enhance the system performance.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Ryu et al. [Pub. No. US2020/0042247] discloses a memory accelerator provided separate from the at least one memory and configured to communicate with the at least one memory.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184